UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. Brandes International Equity Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 95.77% Brazil - 2.78% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Tim Participacoes SA - ADR France - 16.89% Carrefour SA Compagnie De Saint - Gobain France Telecom SA GDF Suez Natixis Renault SA Sanofi Suez Environnement S.A. Total SA Germany - 3.02% Daimler AG Deutsche Telekom AG Ireland - 2.71% CRH Plc Seagate Technology Plc Italy - 6.10% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan - 25.85% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. NKSJ Holdings, Inc. Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. TDKCorp. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.72% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 6.43% Aegon NV Koninklijke Ahold NV Unilever NV Wolters Kluwer NV Portugal - 0.64% Portugal Telecom SGPS, SA Russia - 1.51% Lukoil OAO - ADR (a) Singapore - 1.09% Flextronics International Ltd. (a) South Korea - 2.01% Hyundai Mobis Co. Ltd. POSCO Spain - 0.96% Telefonica SA Sweden - 1.52% Telefonaktiebolaget LM Ericsson Switzerland - 5.57% Swiss Re AG TE Connectivity Ltd. UBS AG United Kingdom - 15.97% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc HSBC Holdings Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Vodafone Group Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $411,181,876) $ PREFERRED STOCKS - 2.16% Brazil - 2.16% Petroleo Brasileiro SA - ADR $ Telefonica Brasil SA - ADR TOTAL PREFERRED STOCKS (Cost $13,275,097) $ Principal Amount Value REPURCHASE AGREEMENTS - 1.61% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $7,265,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $6,843,525)] (proceeds $6,515,834). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $6,515,828) $ Total Investments (Cost $430,972,801) - 99.54% $ Other Assets in Excess of Liabilites - 0.46% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes International Equity Fund Schedule of Investments by Industry June 30, 2013 (Unaudited) COMMON STOCKS Auto Components % Automobiles % Building Products % Capital Markets % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Computers & Peripherals % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Office Electronics % Oil, Gas & Consumable Fuels % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. Brandes Global Equity Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 94.59% Auto Components - 1.51% Hyundai Mobis Co. Ltd. $ Automobiles - 3.36% Honda Motor Co. Ltd. Toyota Motor Corp. Beverages - 2.25% Pepsico, Inc. Building Products - 0.94% Masco Corp. Capital Markets - 3.17% Bank Of New York Mellon Corp. State Street Corp. Commercial Banks - 7.25% Banco Santander Brasil SA - ADR Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Mitsubishi UFJ Financial Group,Inc. PNC Financial Services Group, Inc. Sumitomo Mitsui Financial Group, Inc. Wells Fargo & Co. Communications Equipment - 1.39% Telefonaktiebolaget LM Ericsson Computers & Peripherals - 3.19% Hewlett Packard Co. Western Digital Corp. Construction Materials - 1.94% CRH Plc Diversified Financial Services - 3.45% Bank of America Corp. Citigroup, Inc. Diversified Telecommunication Services - 7.23% Deutsche Telekom AG France Telecom SA Nippon Telegraph & Telephone Corp. Telecom Italia SpA Savings Shares Telefonica SA Electric Utilities - 0.14% Centrais Electricas Brasileiras SA - ADR Electronic Equipment, Instruments & Components - 4.00% Corning, Inc. TE Connectivity Ltd. Food & Staples Retailing - 8.28% Carrefour SA J. Sainsbury Plc Koninklijke Ahold NV Safeway, Inc. The Kroger Co. WM. Morrison Supermarkets Plc Food Products - 1.37% Unilever NV Hotels, Restaurants & Leisure - 1.46% Genting Malaysia Berhad Insurance - 6.34% Aegon NV MS&AD Insurance Group Holdings NKSJ Holdings, Inc. Swiss Re AG Tokio Marine Holdings,Inc. Media - 0.98% News Corp. Multiline Retail - 1.64% Marks & Spencer Group Plc Multi-Utilities - 2.40% GDF Suez Office Electronics - 1.47% Canon, Inc. Oil, Gas & Consumable Fuels - 10.01% BP Plc Chesapeake Energy Corp. ENI SpA Lukoil OAO - ADR (a) Total SA Pharmaceuticals - 13.26% Astellas Pharma, Inc. AstraZeneca Plc Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Takeda Pharmaceutical Co. Ltd. Semiconductors & Semiconductor Equipment - 1.59% Intel Corp. Software - 3.08% Microsoft Corp. Wireless Telecommunication Services - 2.89% America Movil SAB de CV - ADR Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $29,923,288) $ PREFERRED STOCKS - 0.97% Oil, Gas & Consumable Fuels - 0.97% Petroleo Brasileiro SA $ TOTAL PREFERRED STOCKS (Cost $334,596) $ Principal Amount Value REPURCHASE AGREEMENTS - 4.29% Repurchase Agreement - 4.29% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 07/01/13, 0.01% [Collateralized by $1,700,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $1,601,375)] (proceeds $1,525,058). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $1,525,057) $ Total Investments (Cost $31,782,941) - 99.85% $ Other Assets in Excess of Liabilites - 0.15% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes Global Equity Fund Schedule of Investments by Country June 30, 2013 (Unaudited) COMMON STOCKS Brazil % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Spain % Sweden % Switzerland % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. Brandes Emerging Markets Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 82.06% Argentina - 0.07% Grupo Clarin SA - GDR $ Austria - 2.61% Erste Group Bank AG Brazil - 11.93% Banco Bradesco SA Banco do Brasil SA Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Cia Paranaense de Energia Embraer SA - ADR Marfrig Alimentos SA (a) Tim Participacoes SA - ADR Viver Incorporadora e Construtora SA (a) China - 11.35% Asiainfo-Linkage, Inc. (a) Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (c) China Mobile Ltd China Yuchai International Ltd. People's Food Holdings Ltd. Sinotrans Ltd. Weiqiao Textile Co. Xinhua Winshare Publishing and Media Co. Ltd. Yingde Gases Czech Republic - 1.97% Telefonica Czech Republic AS Egypt - 1.00% Eastern Tobacco Co. Greece - 0.49% Folli Follie SA (a) Hong Kong - 1.80% Dickson Concepts International Ltd. First Pacific Co. Ltd. Hungary - 0.97% Magyar Telekom Telecommunications Plc India - 6.78% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals United Phosphorus Ltd. Israel - 0.51% Bezeq The Israeli Telecommunication Corp. Ltd. Partner Communications Co. Ltd. Syneron Medical Ltd. (a) Luxembourg - 2.52% Adecoagro SA (a) Ternium SA - ADR Malaysia - 1.44% Genting Malaysia Berhad Mexico - 6.09% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Desarrolladora Homex SAB de C.V. (a) Grupo Televisa SAB Grupo Televisa SAB - ADR Urbi Desarrollos Urbanos SA de CV (a) Pakistan - 0.30% Nishat Mills Ltd. Panama - 1.72% Banco Latinoamericano de Comercio Exterior SA Russia - 7.29% Federal Hydrogenerating Co. JSC - ADR (a) Gazprom OAO - ADR (a) Lukoil OAO - ADR (a) Sberbank of Russia - ADR Singapore - 3.56% Flextronics International Ltd. (a) Haw Par Corp. Ltd. South Africa - 1.55% MTN Group Ltd. South Korea - 13.15% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. Hyundai Motor Co. KB Financial Group, Inc. KB Financial Group, Inc. - ADR Kia Motors Corp. (a) Lotte Chilsung Beverage Co. Ltd. Lotte Confectionery Co. Ltd. POSCO - ADR POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Shinhan Financial Group Co. Ltd. - ADR Taiwan - 1.27% Compal Electronics, Inc. Turkey - 3.33% Aygaz AS Selcuk Ecza Deposu Ticaret ve Sanayi A.S. Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao United Arab Emirates - 0.36% Air Arabia PJSC TOTAL COMMON STOCKS (Cost $285,959,987) $ PARTICIPATORY NOTES - 3.68% Saudi Arabia - 3.68% Etihad Etisalat Co. (a)(b)(c) $ Saudi Basic Industries Corp. (a)(b)(c) TOTAL PARTICIPATORY NOTES (Cost $9,232,695) $ PREFERRED STOCKS - 7.92% Argentina - 0.08% Nortel Inversora SA - ADR (a) $ Brazil - 4.86% Cia Paranaense de Energia- ADR Petroleo Brasileiro SA - ADR Telefonica Brasil SA - ADR South Korea - 2.98% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $26,066,052) $ REAL ESTATE INVESTMENT TRUSTS - 1.76% Mexico - 1.76% Fibra Uno Administracion SA de CV $ Macquarie Mexico Real Estate Management SA de CV TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,696,737) $ Principal Amount Value REPURCHASE AGREEMENTS - 3.33% Repurchase Agreement - 3.33% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $11,115,000 Freddie Mac Bond, 2.08%, 10/17/22, (Market Value $10,498,176)] (proceeds $9,997,725). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $9,997,717) $ Total Investments (Cost $334,953,188) - 98.75% $ Other Assets in Excess of Liabilites - 1.25% TOTAL NET ASSETS -100.00% $ GDR Global Depository Receipt ADR American Depository Receipt (a) Non-income producing security. (b) Represents the underlying security of a participatory note with HSBC Bank Plc. Etihad Etisalat Co. and Saudi Basic Industries Corp. have maturity dates of March 30, 2015 and February 23, 2015, respectively. See Note 4 of the Notes to Schedule of Investments. (c) The prices for these securities were derived from an estimate of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $11,230,182 or 3.74% of the Fund's net assets and are classified as Level 2. See Note 2 in the Notes to Schedule of Investments. Brandes Emerging Markets Fund Schedule of Investments by Industry June 30, 2013 (Unaudited) COMMON STOCKS Aerospace & Defense % Air Freight & Logistics % Airlines % Auto Components % Automobiles % Beverages % Chemicals % Commercial Banks % Computers & Peripherals % Construction Materials % Distributors % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food Products % Gas Utilities % Health Care Equipment & Supplies % Health Care Providers & Services % Hotels, Restaurants & Leisure % Household Durables % Software % Machinery % Media % Metals & Mining % Oil, Gas & Consumable Fuels % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Textiles, Apparel & Luxury Goods % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PARTICIPATORY NOTES Chemicals % Wireless Telecommunication Services % TOTAL PARTICIPATORY NOTES % PREFERRED STOCKS Automobiles % Diversified Telecommunication Services % Electric Utilities % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % REAL ESTATE INVESTMENT TRUST % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. Brandes International Small Cap Fund Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.84% Australia - 0.03% Australian Vintage Ltd. $ Bermuda - 1.03% Argo Group International Holdings Ltd. Brazil - 0.26% Viver Incorporadora e Construtora SA (a) Canada - 10.35% Celestica, Inc. (a) Dorel Industries, Inc. (a) E-L Financial Corp. Ltd. (a) Linamar Corp. (a) Sierra Wireless, Inc. (a) China - 2.51% China Yuchai International Ltd. Sinotrans Ltd. Weiqiao Textile Co. Denmark - 1.46% H. Lundbeck A/S Egypt - 1.66% Eastern Tobacco Co. France - 4.45% Bongrain SA Ciments Francais Teleperformance SA Greece - 3.64% Folli Follie Group SA (a) Sarantis SA (a) Titan Cement Co. SA (a) Hong Kong - 1.57% Dickson Concepts International Ltd. First Pacific Co. Ltd. India - 2.13% Nava Bharat Ventures Ltd. Reliance Infrastructure Ltd. Ireland - 0.90% Grafton Group Plc Israel - 0.97% Syneron Medical Ltd. (a) Italy - 3.54% Iren Spa Italcementi SpA Savings Shares Italmobiliare SpA (a) Natuzzi SpA - ADR (a) Japan - 25.36% Alpine Electronics, Inc. Chudenko Corp. Fuji Machine Manufacturing Co. Ltd. Futaba Corp. Hibiya Engineering Ltd. Hosiden Corp. Makita Corp. Noritsu Koki Co. Ltd. Okinawa Cellular Telephone Co. Otsuka Kagu Ltd. San-A Co. Ltd. Sanki Engineering Co. Ltd. Tenma Corporation Torii Pharmaceutical Co. Ltd. TSI Holdings Co. Ltd. Tsutsumi Jewelry Co. Ltd. Yamaha Corp. Yamaha Motor Co. Ltd. Yodogawa Steel Works Ltd. Mexico - 5.29% Consorcio ARA S.A.B. de C.V. (a) Desarrolladora Homex S.A.B. de C.V. (a) Urbi Desarrollos Urbanos SA de CV (a) Panama - 1.48% Banco Latinoamericano de Comercio Exterior SA Singapore - 4.56% Flextronics International Ltd. (a) Haw Par Corp. Ltd. HTL International Holdings Ltd. South Korea - 3.02% Lotte Chilsung Beverage Co. Ltd. Samchully Co. Ltd. Switzerland - 6.36% Lonza Group AG Micronas Semiconductor Holding AG Panalpina Welttransport Holding AG Turkey - 1.39% Selcuk Ecza Deposu Ticaret ve Sanayi A.S. United Kingdom - 10.88% Chime Communications Plc Clarkson Plc Debenhams Plc Home Retail Group Plc LSL Property Services Plc Mcbride Plc (a) Travis Perkins Plc TOTAL COMMON STOCKS (Cost $75,157,433) $ PREFERRED STOCKS - 1.49% Argentina - 0.37% Nortel Inversora SA $ Italy - 1.12% Italmobiliare SpA (a) TOTAL PREFERRED STOCKS (Cost $1,186,413) $ Principal Amount Value CORPORATE BONDS - 0.84% Mexico - 0.84% Urbi Desarrollos Urbanos SA de CV 8.500%, 04/19/2016 $ $ TOTAL CORPORATE BONDS (Cost $1,374,007) $ REPURCHASE AGREEMENTS - 4.80% Repurchase Agreement - 4.80% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $4,750,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $4,474,431)] (proceeds $4,260,498). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $4,260,495) $ Total Investments (Cost $81,978,348) - 99.97% $ Other Assets in Excess of Liabilites - 0.03% TOTAL NET ASSETS -100.00% $ (a) Non-income producing security. ADR American Depository Receipt Brandes International Small Cap Fund Schedule of Investments by Industry June 30, 2013 (Unaudited) COMMON STOCKS Air Freight & Logistics % Auto Components % Automobiles % Beverages % Chemicals % Commercial Banks % Communications Equipment % Construction & Engineering % Construction Materials % Diversified Financial Services % Electric Utilities % Electrical Equipment % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Gas Utilities % Health Care Equipment & Supplies % Health Care Providers & Services % Household Durables % Household Products % Industrial Conglomerates % Insurance % Internet & Catalog Retail % Leisure Equipment & Products % Life Sciences Tools & Services % Machinery % Marine % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Personal Products % Pharmaceuticals % Professional Services % Real Estate Management & Development % Semiconductors & Semiconductor Equipment % Specialty Retail % Textiles, Apparel & Luxury Goods % Tobacco % Trading Companies & Distributors % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Construction Materials % Diversified Telecommunication Services % TOTAL PREFERRED STOCKS % CORPORATE BONDS Household Durables % TOTAL CORPORATE BONDS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. Brandes Core Plus Fixed Income Fund Schedule of Investments June 30, 2013 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 6.08% Fannie Mae Interest Only Strip - 0.29% 5.500%, 01/01/2036 $ $ 6.000%, 06/01/2036 Federal National Mortgage Association - 3.83% Pool #MA0918, 4.000%, 12/01/2041 Pool #934124, 5.500%, 07/01/2038 Pool #254631, 5.000%, 02/01/2018 Freddie Mac Mortgage - 1.96% Pool #G0-6018, 6.500%, 04/01/2039 Pool #A9-3505, 4.500%, 08/01/2040 TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $2,069,782) $ OTHER MORTGAGE RELATED SECURITIES - 7.58% Collateralized Mortgage Obligations - 2.08% Wells Fargo Mortgage Backed Securities Trust Series 2004-DD, 2.617%, 01/25/2035 $ $ Series 2006-AR14, 5.825%, 10/25/2036 Near Prime Mortgage - 5.19% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.671%, 10/25/2035 Bear Stearns Alt-A Trust Series 2004-11, 0.884%, 11/25/2034 Series 2005-7, 0.474%, 08/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 2.691%, 03/20/2036 Opteum Mortgage Acceptance Corp. Series 2005-3, 0.494%, 07/25/2035 Sub-Prime Mortgages - 0.31% JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.374%, 04/25/2036 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $2,249,445) $ US GOVERNMENTS - 37.61% Sovereign - 37.61% United States Treasury Bond 4.750%, 02/15/2037 $ $ United States Treasury Note 4.250%, 08/15/2014 4.500%, 02/15/2016 3.375%, 11/15/2019 2.000%, 11/15/2021 TOTAL US GOVERNMENTS (Cost $13,072,724) $ Shares Value COMMON STOCKS - 0.03% Paper & Forest Products - 0.03% Abitibi-Consolidated (a)(c) $ - Resolute Forest Products, Inc. (a) Semiconductors - 0.00% MagnaChip Semiconductor Corp. (a) 22 TOTAL COMMON STOCKS (Cost $56,874) $ PREFERRED STOCKS - 1.08% Banks & Thrifts - 0.59% Ally Financial, Inc., 8.500% $ Technology Hardware & Equipment - 0.49% Pitney Bowes International Holdings, Inc., 6.125% (b) TOTAL PREFERRED STOCKS (Cost $354,420) $ Principal Amount Value ASSET BACKED SECURITIES - 3.32% Student Loan - 3.32% National Collegiate Student Loan Trust Series A-4, 0.509%, 10/25/2033 $ $ SLM Student Loan Trust Series 2004-B, 0.898%, 09/15/2033 Series 2005-A, 0.778%, 12/15/2038 Series 2006-A, 0.758%, 06/15/2039 Series 2007-A, 0.708%, 12/15/2041 TOTAL ASSET BACKED SECURITIES (Cost $1,330,967) $ CORPORATE BONDS - 39.65% Advertising - 0.79% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 $ $ Banks & Thrifts - 9.27% Ally Financial, Inc. 6.750%, 12/01/2014 Citigroup, Inc. 6.125%, 11/21/2017 6.875%, 03/05/2038 Fifth Third Bancorp 8.250%, 03/01/2038 First Horizon National Corp. 5.375%, 12/15/2015 JP Morgan Chase &Co. 7.900%, Perpetual National CityCorp. 4.900%, 01/15/2015 Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Building Materials - 2.86% CRH America, Inc. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.375%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USG Corp. 6.300%, 11/15/2016 Consumer Products - 0.88% Spectrum Brands Holdings, Inc. 9.500%, 06/15/2018 Diversified Financial Services - 4.26% American International Group, Inc. 6.400%, 12/15/2020 Bank of America Corp. 3.750%, 07/12/2016 Ford Motor Credit Co. LLC 7.000%, 10/01/2013 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 8.03% Ameren Corp. 8.875%, 05/15/2014 Arizona Public Service Co. 8.750%, 03/01/2019 Commonwealth Edison Co. 5.900%, 03/15/2036 EDP Finance BV 4.900%, 10/01/2019 (b) FirstEnergy Corp. 7.375%, 11/15/2031 Israel Electric Corporation Ltd. 7.250%, 01/15/2019 (b) Nisource Finance Corp. 5.250%, 09/15/2017 Oncor Electric Delivery Co. LLC 6.375%, 01/15/2015 7.000%, 09/01/2022 PPL Energy Supply LLC 6.500%, 05/01/2018 Energy - 0.65% Valero Energy Corp. 9.375%, 03/15/2019 Energy Equipment & Services - 0.98% Transocean, Inc. 4.950%, 11/15/2015 Equipment - 0.11% Continental Airlines 2007-1 Class A Pass Through Trust Series 2007-1, 5.983%, 04/19/2022 Food, Beverage & Tobacco - 1.24% Altria Group, Inc. 9.700%, 11/10/2018 Pilgrims Pride Corp. 7.875%, 12/15/2018 Tyson Foods, Inc. 6.600%, 04/01/2016 Healthcare Providers & Services - 0.46% Laboratory Corp. of America Holdings 3.750%, 08/23/2022 Homebuilders - 2.63% Centex Corp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Urbi Desarrollos Urbanos SA 9.500%, 01/21/2020 (b) Insurance - 2.33% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 ING US, Inc. 5.500%, 07/15/2022 (b) Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Media - 0.05% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Oil & Gas - 2.86% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Chesapeake Energy Corp. 6.625%, 08/15/2020 El Paso Corp. 7.000%, 06/15/2017 Retail - 0.83% Marks & Spencer Plc 7.125%, 12/01/2037 (b) Technology Hardware & Equipment - 0.39% ArcelorMittal SA 6.000%, 03/01/2021 Telecommunications - 0.68% Telecom Italia Capital SA 6.999%, 06/04/2018 Telefonica Emisiones SAU 5.462%, 02/16/2021 Utilities - 0.35% Edison Mission Energy 7.000%, 05/15/2017 (d) TOTAL CORPORATE BONDS (Cost $12,369,142) $ Contracts Value WARRANTS - 0.00% Semiconductors - 0.00% MagnaChip Semiconductor Corp. Expiration Date: November 2014, Exercise Price: 1.97 (c) $ TOTAL WARRANTS (Cost $8,748) $ Principal Amount Value REPURCHASE AGREEMENTS - 5.30% Repurchase Agreement - 5.30% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $2,030,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $1,912,231)] (proceeds $1,820,285). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $1,820,284) $ Total Investments (Cost $33,332,386) - 100.65% $ Liabilites in Excess of Other Assets - (0.65%) ) TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S pursuant to Rule 144A of the Securities Act of 1933 (the "Act") or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act) or pursuant to another exemption from registration. The market values of these securities total $1,508,196 which represents 4.39% of total net assets. (c) The prices for these securities were derived from an estiamte of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $273 or 0.00% of the Fund's net assets and are classified as Level 3. See Note 2 in the Notes to Schedule of Investments. (d) In default. Brandes Credit Focus Yield Fund Schedule of Investments June 30, 2013 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 0.04% Fannie Mae Interest Only Strip - 0.04% Fannie Mae Interest Only Strip 6.000%, 06/01/2036 $ $ TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $15,327) $ OTHER MORTGAGE RELATED SECURITIES - 1.05% Near Prime Mortgage - 0.90% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.674%, 10/25/2035 $ $ Sub-Prime Mortgages - 0.15% Structured Asset Investment Loan Trust Series A3, 0.573%, 07/25/2035 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $266,597) $ US GOVERNMENTS - 38.27% Sovereign - 38.27% United States Treasury Note 4.250%, 08/15/2014 $ $ 4.500%, 02/15/2016 3.375%, 11/15/2019 2.000%, 11/15/2021 2.000%, 02/15/2023 TOTAL US GOVERNMENTS (Cost $11,296,145) $ Shares Value COMMON STOCKS - 0.09% Paper & Forest Products - 0.08% Abitibi-Consolidated (a)(c) $ - Resolute Forest Products, Inc. (a) Semiconductors - 0.01% MagnaChip Semiconductor Corp. (a) 97 TOTAL COMMON STOCKS (Cost $24,407) $ PREFERRED STOCKS - 1.60% Banks & Thrifts - 0.87% Ally Financial, Inc. 8.500% $ Technology Hardware & Equipment - 0.73% Pitney Bowes International Holdings, Inc., 6.125% (a)(b) TOTAL PREFERRED STOCKS (Cost $446,565) $ Principal Amount Value ASSET BACKED SECURITIES - 1.31% Student Loan - 1.31% National Collegiate Student Loan Trust Series A-4, 0.498%, 10/25/2033 $ $ SLM Student Loan Trust Series 2007-A, 0.714%, 12/15/2041 TOTAL ASSET BACKED SECURITIES (Cost $415,493) $ CORPORATE BONDS - 54.48% Advertising - 0.71% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 $ $ Banks & Thrifts - 12.97% Ally Financial, Inc. 6.750%, 12/01/2014 Citigroup, Inc. 6.125%, 11/21/2017 Fifth Third Bancorp 8.250%, 03/01/2038 First Horizon National Corp. 5.375%, 12/15/2015 JP Morgan Chase &Co. 7.900%, Perpetual National CityCorp. 4.900%, 01/15/2015 Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 USB Capital IX 3.500%, Perpetual Building Materials - 2.96% CRH America, Inc. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.375%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USG Corp. 6.300%, 11/15/2016 Consumer Products - 1.02% Spectrum Brands Holdings, Inc. 9.500%, 06/15/2018 Diversified Financial Services - 9.32% American International Group, Inc. 6.400%, 12/15/2020 Bank of America Corp. 3.750%, 07/12/2016 Ford Motor Credit Co. LLC 7.000%, 10/01/2013 Ally Financial, Inc. 6.750%, 12/01/2014 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 8.18% Ameren Corp. 8.875%, 05/15/2014 Arizona Public Service Co. 8.750%, 03/01/2019 Commonwealth Edison Co. Series 104, 5.950%, 08/15/2016 FirstEnergy Corp. 7.375%, 11/15/2031 Israel Electric Corporation Ltd. 7.250%, 01/15/2019 (b) Nisource Finance Corp. 5.250%, 09/15/2017 Oncor Electric Delivery Co. LLC 6.375%, 01/15/2015 7.000%, 09/01/2022 PPL Energy Supply LLC 6.500%, 05/01/2018 Energy - 0.86% Valero Energy Corp. 9.375%, 03/15/2019 Energy Equipment & Services - 2.37% Transocean, Inc. 4.950%, 11/15/2015 Equipment - 0.34% Continental Airlines 2007-1 Class A Pass Through Trust Series 2007-1, 5.983%, 10/19/2023 Food, Beverage & Tobacco - 1.49% Altria Group, Inc. 9.700%, 11/10/2018 Pilgrims Pride Corp. 7.875%, 12/15/2018 Tyson Foods, Inc. 6.600%, 04/01/2016 Healthcare Providers & Services - 0.76% Laboratory Corp. of America Holdings 3.750%, 08/23/2022 Homebuilders - 3.88% Centex Corp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Urbi Desarrollos Urbanos SA 9.500%, 01/21/2020 (b) Insurance - 3.68% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 ING US, Inc. 5.500%, 07/15/2022 (b) Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Media - 0.15% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Oil & Gas - 4.08% Anadarko Petroleum Corp. 5.950%, 09/15/2016 Chesapeake Energy Corp. 6.625%, 08/15/2020 El Paso Corp. 7.000%, 06/15/2017 Technology Hardware & Equipment - 0.67% ArcelorMittal SA 6.000%, 03/01/2021 Telecommunications - 0.81% Telecom Italia Capital SA 6.999%, 06/04/2018 Telefonica Emisiones SAU 5.462%, 02/16/2021 Utilities - 0.23% Edison Mission Energy 7.000%, 05/15/2017 (d) TOTAL CORPORATE BONDS (Cost $15,716,945) $ Contracts Value WARRANTS - 0.00% Semiconductors - 0.00% MagnaChip Semiconductor Corp. Expiration Date: November 2014, Exercise Price: 1.97 (c) $ TOTAL WARRANTS (Cost $0) $ Principal Amount Value REPURCHASE AGREEMENTS - 2.99% Repurchase Agreement - 2.99% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $970,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $913,726)] (proceeds $867,085). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $867,084) $ Total Investments (Cost $29,048,563) - 99.83% $ Other Assets in Excess of Liabilites - 0.17% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S pursuant to Rule 144A of the Securities Act of 1933 (the "Act") or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act) or pursuant to another exemption from registration. The market values of these securities total $1,116,866, which represents 3.85% of total net assets. (c) The prices for these securities were derived from an estimtae of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $1,224 or 0.00% of the Fund's net assets and are classified as Level 3. See Note 2 in the Notes to Schedule of Investments. (d) In default. Brandes Separately Managed Account Reserve Trust Schedule of Investments June 30, 2013 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 0.70% Fannie Mae Interest Only Strip - 0.70% 5.500%, 01/01/2036 $ $ 6.000%, 06/01/2036 TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $1,311,824) $ OTHER MORTGAGE RELATED SECURITIES - 5.64% Collateralized Mortgage Obligations - 0.01% Wells Fargo Mortgage Backed Securities Trust Series 2006-AR14, 5.825%, 10/25/2036 $ $ Near Prime Mortgage - 3.33% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.674%, 10/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 2.682%, 03/20/2036 Sub-Prime Mortgages - 2.30% JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.363%, 04/25/2036 Structured Asset Investment Loan Trust Series A3, 0.573%, 07/25/2035 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $7,025,607) $ US GOVERNMENTS - 5.01% Sovereign - 5.01% United States Treasury Bond 4.750%, 02/15/2037 $ $ United States Treasury Note 2.000%, 02/15/2023 TOTAL US GOVERNMENTS (Cost $6,284,510) $ Shares Value COMMON STOCKS - 0.37% Paper & Forest Products - 0.34% Abitibi-Consolidated (a)(c) $ - Resolute Forest Products, Inc. (a) Semiconductors - 0.03% MagnaChip Semiconductor Corp. (a) TOTAL COMMON STOCKS (Cost $3,375,523) $ PREFERRED STOCKS - 3.84% Banks & Thrifts - 2.52% Ally Financial, Inc., 8.500% $ Technology Hardware & Equipment - 1.32% Pitney Bowes International Holdings, Inc., 6.125% (a)(b) TOTAL PREFERRED STOCKS (Cost $4,597,410) $ Principal Amount Value ASSET BACKED SECURITIES - 3.72% Student Loan - 3.72% National Collegiate Student Loan Trust Series A-4, 0.498%, 10/25/2033 $ $ SLM Student Loan Trust Series 2004-B, 0.898%, 09/15/2033 Series 2005-A, 0.778%, 12/15/2038 Series 2006-A, 0.758%, 06/15/2039 TOTAL ASSET BACKED SECURITIES (Cost $5,554,624) $ CORPORATE BONDS - 79.30% Advertising - 3.22% The Interpublic Group of Companies, Inc. 6.250%, 11/15/2014 $ $ Banks & Thrifts - 13.51% Ally Financial, Inc. 6.750%, 12/01/2014 First Horizon National Corp. 5.375%, 12/15/2015 JP Morgan Chase &Co. 7.900%, Perpetual Regions Financial Corp. 5.750%, 06/15/2015 The Goldman Sachs Group, Inc. 7.500%, 02/15/2019 Building Materials - 9.24% CRH America, Inc. 6.000%, 09/30/2016 Masco Corp. 6.125%, 10/03/2016 Mohawk Industries,Inc. 6.375%, 01/15/2016 Owens Corning 6.500%, 12/01/2016 USG Corp. 6.300%, 11/15/2016 Consumer Products - 2.78% Spectrum Brands Holdings, Inc. 9.500%, 06/15/2018 Diversified Financial Services - 7.40% American International Group, Inc. 6.400%, 12/15/2020 International Lease Finance Corp. 6.625%, 11/15/2013 SLM Corp. 5.000%, 10/01/2013 Electric Utilities - 8.20% EDP Finance BV 4.900%, 10/01/2019 (b) FirstEnergy Corp. 7.375%, 11/15/2031 Israel Electric Corporation Ltd. 7.250%, 01/15/2019 (b) Energy - 1.36% Valero Energy Corp. 9.375%, 03/15/2019 Food, Beverage & Tobacco - 5.51% Pilgrims Pride Corp. 7.875%, 12/15/2018 Tyson Foods, Inc. 6.600%, 04/01/2016 Healthcare Providers & Services - 0.92% Laboratory Corp. of America Holdings 3.750%, 08/23/2022 Homebuilders - 10.57% Centex Corp. 6.500%, 05/01/2016 LennarCorp. 5.600%, 05/31/2015 Toll Brothers Finance Corp. 5.150%, 05/15/2015 Urbi Desarrollos Urbanos SA 9.500%, 01/21/2020 (b) Insurance - 5.78% CNA Financial Corp. 7.350%, 11/15/2019 5.875%, 08/15/2020 ING US, Inc. 5.500%, 07/15/2022 (b) Marsh & McLennan Cos, Inc. 5.750%, 09/15/2015 Media - 0.91% The McGraw Hill Cos,Inc. 5.900%, 11/15/2017 Oil & Gas - 3.83% Chesapeake Energy Corp. 6.625%, 08/15/2020 El Paso Corp. 7.000%, 06/15/2017 Retail - 2.31% Marks & Spencer Plc 7.125%, 12/01/2037 (b) Technology Hardware & Equipment - 0.97% ArcelorMittal SA 6.000%, 03/01/2021 Telecommunications - 1.82% Telecom Italia Capital SA 6.999%, 06/04/2018 Telefonica Emisiones SAU 5.462%, 02/16/2021 Utilities - 0.97% Edison Mission Energy 7.000%, 05/15/2017 (d) TOTAL CORPORATE BONDS (Cost $94,314,118) $ Contracts Value WARRANTS - 0.02% Semiconductors - 0.02% MagnaChip Semiconductor Corp. Expiration Date: November 2014, Exercise Price: 1.97(c) $ TOTAL WARRANTS (Cost $863,486) $ Principal Amount Value REPURCHASE AGREEMENTS - 1.82% Repurchase Agreement - 1.82% State Street Bank and Trust Repurchase Agreement, (Dated 06/28/13), due 7/1/13, 0.01% [Collateralized by $2,620,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $2,468,002)] (proceeds $2,349,132). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $2,349,131) $ Total Investments (Cost $125,676,233) - 100.42% $ Liabilites in Excess of Other Assets - (0.42%) ) TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S pursuant to Rule 144A of the Securities Act of 1933 (the "Act") or was acquired in a private placement, and, unless registered under the Act, may only be sold to "qualified institutional buyers" (as defined in the Act) or pursuant to another exemption from registration. The market values of these securities total $15,236,541, which represents 11.79% of total net assets. (c) The prices for these securities were derived from an estiamte of fair market value using methods approved by the Fund's Board of Trustees. These securities represent $25,226 or 0.02% of the Fund's net assets and are classified as Level 3. See Note 2 in the Notes to Schedule of Investments. (d) In default. Brandes Investment Trust Notes to Schedule of Investments June 30, 2013 (Unaudited) 1) Federal Tax Information The cost basis of investments for federal income tax purposes at June 30, 2013 for the Brandes International Equity Fund ("International Fund"), Brandes Global Equity Fund ("Global Fund"),Brandes Emerging Markets Fund ("Emerging Markets Fund"), Brandes International Small Cap Fund ("International Small Cap Fund"), BrandesCore Plus Fixed Income Fund ("Core Plus Fund"), Brandes Credit Focus Yield Fund ("Credit Focus Yield Fund") and Separately Managed Account Reserve Trust ("SMART Fund") (collectively the "Funds"), were as follows*: International Fund Global Fund Emerging Markets Fund International Small Cap Fund Core Plus Fund Credit Focus Yield Fund SMART Fund Cost of Investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation/(depreciation) $ ) $ $ ) $ $ $ ) $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. 2) Significant Accounting Policies The Trust has adopted US GAAP fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level 2 - Other significant observable market inputs including quoted prices for similar instruments in active markets; quoted adjusted prices in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exist or instances where prices vary substantially over time or among brokered market makers. • Level 3 - Significant unobservable inputs including model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. Common and preferred stocks, exchange-traded funds and financial derivative instruments, such as futures contracts and options contracts that are traded on a national securities or commodities exchange, are valued at the last reported sales price at the close of regular trading on each day the exchange is open for trading, in the case of common stocks and exchange traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. Securities listed on the NASDAQ National Market System for which market quotations are readily available are valued using the NASDAQ Official Closing Price. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Securities traded on an exchange for which there have been no sales on the valuation date, are valued at the mean between the last bid and ask price on such day and are categorized as Level 2 on the fair value hierarchy. Investments in registered open-end management investment companies will be valued based upon the Net Asset Value, ("NAVs") of such investments and are categorized as Level 1 of the fair value hierarchy.Investments in privately held investment funds will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy. Valuation adjustments may be applied to certain common and preferred stocks that are solely traded on a foreign exchange to account for the market movement between the close of the foreign market and the close of the New York Stock Exchange (‘‘NYSE’’). These securities are generally valued using pricing service providers that consider the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments. Securities using these valuation adjustments are categorized as Level 2 of the fair value hierarchy.As of June 30, 2013, the International Fund, Global Fund, Emerging Markets Fund, International Small Cap Fund, Core Plus Fund, Credit Focus Yield Fund and SMART Fund had securities with market values of $343,519,359, $19,099,237, $125,549,575, $46,407,726, $0, $0 and $0 that represent 85.07%, 53.72%, 41.80%, 52.26%, 0.00%, 0.00% and 0.00% of each Fund’s net assets, respectively, that were fair valued using these valuation adjustments. Fixed income securities (other than short-term investments) including corporate, convertible and municipal bonds and notes, U.S. government agencies, U.S. Treasury obligations, sovereign issues, bank loans, convertible preferred securities, fixed income securities purchased on a delayed-delivery basis and non-U.S. bonds are normally valued on the basis of bid prices obtained from brokers and dealers or independent pricing services or sources.Independent pricing services typically use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics.The service providers' internal models use inputs that are observable such as, among other things, issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads, default rates and quoted prices for similar assets. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The Funds may enter into mortgage dollar roll transactions in which the Funds sell a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase a Fund’s portfolio turnover rate.Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each package of securities. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche level attributes, estimated cash flows and market-based yield spreads for each tranche, and current market data and incorporate packaged, collateral performance, as available.Mortgage and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value.These investments are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees.The Valuation Committee is generally responsible for overseeing the day-to-day valuation processes and reports periodically to the Board.The Valuation Committee is authorized to make all necessary determinations of the fair value of the portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are unreliable.The securities fair valued by the Valuation Committee are indicated in the Schedules of Investments and are categorized as Level 2 or Level 3.Certain vendor priced securities may be considered Level 3 if significant unobservable inputs are used. In using fair value pricing, each Fund attempts to establish the price that it might reasonably have expected to receive upon a sale of the security at 4:00 p.m. Eastern Time.Valuing securities at fair value involves greater reliance on judgment than valuation of securities based on readily available market quotations.A Fund using fair value to price securities may value those securities higher or lower than another fund using market quotations or fair value to price the same securities.Further, there can be no assurance that the Fund could obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its net asset value. The following is a summary of the level of inputs used, as of June 30, 2013, involving the Funds’ assets carried at fair value. The inputs used for valuing securities may not be an indication of the risk associated with investing in those securities. Description Level 1 Level 2 Level 3 Total Investments in Securities International Fund Equities Consumer Discretionary $- $- Consumer Staples - - Energy - Financials - Health Care - - Industrials - - Information Technology - Materials Telecommunication Services - Utilities - Total Equities - Preferred Stocks Energy - - Telecommunication Services - - Total Preferred Stocks - - Repurchase Agreements - - Total Investments in Securities $- Global Fund Equities Consumer Discretionary $- Consumer Staples - Energy - Financials - Health Care - Industrials - - Information Technology - Materials - - Telecommunication Services - Utilities - Total Equities - Preferred Stocks Energy - - Total Preferred Stocks - - Repurchase Agreements - - Total Investments in Securities $- Emerging Markets Fund Equities Consumer Discretionary $- Consumer Staples - Energy - - Financials - Health Care - Industrials - Information Technology - Materials - Telecommunication Services - Utilities - Total Equities - Participatory Notes Materials - - Telecommunication Services - - Total Participatory Notes - - Preferred Stocks Consumer Discretionary - - Energy - - Telecommunication Services - - Utilities - - Total Preferred Stocks - Real Estate Investment Trusts Repurchase Agreements - - Total Investments in Securities $- International Small Cap Fund Equities Consumer Discretionary $- Consumer Staples - Financials - Health Care - Industrials - Information Technology - Materials - Telecommunication Services - - Utilities - - Total Equities - Preferred Stocks Materials - - Telecommunication Services - - Total Preferred Stocks - - Corporate Bonds - - Repurchase Agreements - - Total Investments in Securities $- Core Plus Fund Equities* $- $- Preferred Stocks Asset Backed Securities - - Corporate Bonds Government Securities - - Mortgage Backed Securities - Warrants - - Repurchase Agreements - - Total Investments in Securities Credit Focus Yield Fund Equities* $- $- Preferred Stocks Asset Backed Securities - - Corporate Bonds Government Securities - - Mortgage Backed Securities - Warrants - - Repurchase Agreements - - Total Investments in Securities SMART Fund Equities* $- $- Preferred Stocks Asset Backed Securities - - Corporate Bonds - - Government Securities - - Mortgage Backed Securities - Warrants - - Repurchase Agreements - - Total Investments in Securities *See the Schedule of Investments for the equity investments detailed by industry classification. Below are the transfers into or out of Levels 1 and 2 during the quarter ended June 30, 2013: Emerging Markets Fund Transfers into Level 1 $ Transfers out of Level 1 Net Transfers in and/(out) of Level 1 $ Transfers into Level 2 $ Transfers out of Level 2 Net Transfers in and/(out) of Level 2 $ International Small Cap Equity Fund Transfers into Level 1 $ Transfers out of Level 1 Net Transfers in and/(out) of Level 1 $ Transfers into Level 2 $ Transfers out of Level 2 Net Transfers in and/(out) of Level 2 $ There were no transfers into or out of Levels 1 or 2 during the period presented for the International Equity Fund, Global Equity Fund, Core Plus Fixed Income Fund, Credit Focus Fund or SMART Fund. The transfers from Level 1 to Level 2 are due to the securities being fair valued as a result of market movements following the close of local trading and/or due to the lack of trading volume on June 30, 2013. The transfers from Level 2 to Level 1 are due to the securities no longer being fair valued as a result of trading on on a stock exchange on June 30, 2013. There were no Level 3 securities in the International, Global Equity, Emerging Markets and International Small Cap Funds at the beginning of the period presented or during the period presented.Below is a reconciliation that details the activity of securities in Level 3 in the Core Plus, Credit Focus, and SMART Funds during the period ended June 30, 2013: Core Plus Fund Credit Focus Fund SMART Fund Beginning Balance - October 1, 2012 $ $ $ 5,754,365 Purchases - - - Sales - Transfers in to level 3 - - - Transfers out of level 3 - - - Realized gains/(losses), net - Change in unrealized gains (losses) Ending Balance - June 30, 2013 $ $ $ 5,736,651 The following table presents information about unobservable inputs related to the Trust’s categories of Level 3 investments as of June 30,2013. Fair Value at 6/30/13 Valuation Techniques Unobservable Inputs Ranges Student Loans Consensus pricing Discounted cash flows Third party inputs Conditional prepayment speeds N/A 1-12% Federal & Federally Sponsored Credits Consensus pricing Third party inputs N/A Equity Securities $ - Expected proceeds from pending litigation No active market.Qualitative information based on the status of pending litigation. None Warrants Intrinsic value Warrant strike price & underlying stock price N/A The following provides a general description of the impact of a change in an unobservable input on the fair value measurement and the interrelationship of unobservable inputs, where relevant/significant. Interrelationships may also exist between observable and unobservable inputs (for example, as interest rates rise, prepayment rates decline). Student Loans & Federal & Federally Sponsored Credits At regular intervals the above unobservable inputs are reviewed and compared to publicly available information for reasonableness. Values are compared to historical averages and general sector trends are taken into account. In general, an increase in the discount rate, default rates, loss severity and delinquencies, in isolation, would result in a decrease in the fair value measurement. In addition, an increase in default rates would generally be accompanied by a decrease in recovery rates, slower prepayment rates and an increase in liquidity spreads. For each of the individual relationships described above, the inverse relationship would also generally apply. Equity Securities As there is no active market for the Level 3 securities, the value is being derived from qualitative information based on the status of pending litigation. Warrants The fair value of the warrant is derived by calculating the difference between the underlying equity security's price and the strike price of the warrant.An increase in the underlying equity security's price will increase the fair value of the warrant security.Alternatively, a decrease in the underlying equity security's price will decrease the fair value of the warrant security. 3) Securities Lending The Funds may lend their portfolio securities to banks, brokers and dealers. Lending Fund securities exposes the Fund to risks such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral, or (iii) the Fund may experience delays in recovery of the loaned securities or loss of rights in the collateral if the borrower fails financially. To minimize these risks, the borrower must agree to maintain collateral with the Fund’s custodian, marked to market daily, in the form of cash and/or U.S. Government obligations, in an amount at least equal to 102% (105% in the case of loans of foreign securities not denominated in U.S. dollars) of the market value of the loaned securities. As of June 30, 2013, the International Equity Fund, Global Equity Fund, Emerging Markets Fund, International Small Cap Equity Fund, Core Plus Fund, Credit Focus Yield Fund and SMART Fund did not have any securities on loan. 4) Participatory Notes The International, Global, Emerging Markets and International Small Cap Funds may invest in participatory notes.Participatory notes are derivative securities which are designed to provide synthetic exposure to one or more underlying security or securities, subject to the credit risk of the issuing financial institution. Investments in participatory notes involve risks normally associated with a direct investment in the underlying securities.In addition, participatory notes are subject to counterparty risk, which is the risk that the broker-dealer or bank that issues the notes will not fulfill its contractual obligation to complete the transaction with the Trust.Participatory notes constitute general unsecured, unsubordinated contractual obligations of the bank or broker-dealers that issue them.The Trust is relying on the creditworthiness of such banks or broker-dealers and has no rights under a participatory note against the issuer of the securities underlying such participatory note.The advisor has established guidelines for monitoring participatory note exposure for the Funds.Prior to investment in a participatory note, the advisor will complete an analysis of the prospective counterparties and once purchased, will continue to monitor creditworthiness on a quarterly basis.The advisor requires a minimum credit rating for such counterparties (as determined by rating agencies such as: Moody's, Fitch, and S&P) of A. The Funds record counterparty credit risk valuation adjustments, if material, on certain derivative assets in order to appropriately reflect the credit quality of the counterparty.During the quarter ended June 30, 2013, the Funds did not make any counterparty credit risk valuation adjustments. The International, Global and International Small Cap Funds did not invest in any participatory notes at or during the period ended June 30, 2013. The Emerging Markets Fund invested in two participatory notes with HSBC Bank Plc in which HSBC Bank Plc is an investment vehicle used to purchase the underlying securities: Etihad Etisalat Co. and Saudi Basic Industries Corp. The average monthly market value of these securities was $6,561,233 and $4,381,632 during the quarter ended June 30, 2013, respectively. As a result of the investments in the participation notes, the Emerging Markets Fund recognized a net unrealized gain of $1,819,596and no realized gain (loss) on Etihad Etisalat Co. and a net unrealized gain of $9,628 and no realized gain (loss) on Saudi Basic Industries Corp. The market value of the securities on June 30, 2013 was $6,546,265 and $4,515,654, respectively, and can be found in the Emerging Market Fund’s Schedule of Investments. 5) Repurchase Agreements Each Fund may enter into repurchase agreements with government securities dealers recognized by the Federal Reserve Board, with member banks of the Federal Reserve System or with other brokers or dealers that meet the credit guidelines established by the Board of Trustees. Each Fund will always receive and maintain, as collateral, U.S. Government securities whose market value, including accrued interest (which is recorded in the Schedules of Investments), will be at least equal to 100% of the dollar amount invested by the Fund in each agreement, and the Fund will make payment for such securities only upon physical delivery or upon evidence of book entry transfer to the account of the Fund’s custodian.To the extent that the term of any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market on a daily basis to ensure the adequacy of the collateral. Before causing a Fund to enter into a repurchase agreement, Brandes will determine that such party does not have any apparent risk of becoming involved in bankruptcy proceedings within the time frame contemplated by the repurchase agreement. If the seller defaults and the value of the collateral declines, or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Fund may be delayed or limited. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Brandes Investment Trust By (Signature and Title /s/ Jeff Busby Jeff Busby, President DateAugust 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Jeff Busby Jeff Busby, President Date August 27, 2013 By (Signature and Title)*/s/ Gary Iwamura Gary Iwamura, Treasurer Date August 27, 2013 * Print the name and title of each signing officer under his or her signature.
